EXHIBIT 10.9

 

PURCHASE AGREEMENT

 

            This PURCHASE AGREEMENT (this "Agreement"), dated and effective as
of December 31, 2001 is by and between SESI, L.L.C. ("Buyer") and Terence E.
Hall ("Seller").

WITNESSETH:

            WHEREAS, Seller owns a 50% membership interest (the "Membership
Interest") in Siempre Listo, L.L.C., a Delaware limited liability company (the
"Company"); and

            WHEREAS, Seller desires to sell and Buyer desires to purchase the
Membership Interest on the date hereof.

            NOW, THEREFORE, in reliance upon the representations and warranties
made herein and in consideration of the mutual agreements herein contained, the
parties agree as follows:

            Section 1.     Sale of Membership Interest. Subject to the terms and
conditions stated herein, Seller hereby assigns, transfers and conveys to Buyer
all of Buyer's right, title and interest in and to the Membership Interest and
the Company and Buyer accepts from Seller the Membership Interest for $900,000
cash (the "Purchase Price"). Contemporaneously with the execution of this
Agreement, Buyer shall furnish the Purchase Price to Seller, which shall be
delivered by check, and Seller shall execute such documents as are reasonably
requested by Buyer in order to admit Buyer as a member in the Company in respect
of the Membership Interest acquired pursuant to this Agreement.

            Section 2.     Representations and Warranties. Seller represents and
warrants to Buyer as follows:

                        (a)    Seller is the sole owner of the Membership
Interest, has good and marketable title to the Membership Interest and has the
absolute right to deliver the Membership Interest in accordance with the terms
of this Agreement, free and clear of any and all claims, liens, defects,
charges, security interests, easements, restrictions, chattel mortgages,
mortgages, deeds of trust, pledges, leases, licenses, equities, conditional
sales contracts or other encumbrances of any kind or nature whatsoever
(collectively, "Liens"). The transfer of the Membership Interests to Buyer in
accordance with the terms of this Agreement will transfer good and marketable
title in the Membership Interest to Buyer free and clear of all Liens.

                        (b)    Seller has full legal right, power, capacity and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Seller and constitutes a valid and legally binding obligation of
Seller, enforceable against Seller in accordance with its terms. Seller is not a
party to or bound by any Agreement, arrangement or commitment, whether absolute
or contingent, restricting or governing Seller's rights to dispose of the
Membership Interest.

                        (c)    The Company has conducted no business other than
actions incidental to its organization and the acquisition and charter of a
Cessna Citation II aircraft and has no liabilities other than those associated
with the acquisition and ownership of this airplane, all of which were incurred
in the ordinary course of business.

            Section 3.     Further Assurances. Each of Buyer and Seller hereby
agrees to execute and deliver to the other party all additional documents that
may be necessary or advisable to more fully vest in Buyer all right, title and
interest of Seller in and to the Membership Interest and the Company.

            Section 4.     Entire Agreement. This Agreement embodies the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral) between the parties with respect to such subject matter.

            Section 5.     Amendment; Assignability. This Agreement may be
amended or modified only by written agreement of the parties hereto. This
Agreement is not assignable by any party hereto without the prior written
consent of the other party.

 

                        IN WITNESS WHEREOF, the parties hereto have duly
executed this Agreement as of the date first above written.

BUYER:

SESI, L.L.C.

By:    Superior Energy Services, Inc., as
         Managing Member

By:          /S/ ROBERT S. TAYLOR     
                      Robert S. Taylor
                 Chief Financial Officer

SELLER:

             /S/ TERENCE E. HALL           
                     Terence E. Hall

 

 

 